PER CURIAM:
Troy Rolle appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000). Amendment 506 of the United States Sentencing Guidelines, upon which Rolle’s motion relies, has been superseded by Amendment 567 in response to the Supreme Court’s decision in United States v. LaBonte, 520 U.S. 751, 117 S.Ct. 1673, 137 L.Ed.2d 1001 (1997). See U.S. Sentencing Guidelines Manual App. C amends. 506, 567 (1997). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.